Citation Nr: 1242268	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of VA benefit in the amount of $41,000.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Debt Management Center (DMC) of the Department of Veterans Affairs (VA) in Fort Snelling, Minnesota which denied the Veteran's request for a waiver of $41,000.00 indebtedness resulting from an overpayment of VA benefits, on the basis that a timely request for a waiver of overpayment of nonservice-connected pension benefits was not submitted.  

When this case was most recently before the Board in June 2011, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of entitlement to a waiver of recovery of an overpayment of VA disability pension benefits in the amount of $41,000.00 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2004, the Veteran was awarded non-service connected pension benefits. 

2.  In a June 2008 letter, the Veteran was notified that that his pension benefits would be reduced due to his receipt of Social Security income.  

3.  In an October 2008 letter, the Veteran was notified that he was paid $41,000.00 more than he was entitled to receive and that his VA benefits would be withheld until the amount he was overpaid could be recouped.

4.  In a November 2008 letter faxed to the Debt Management Center, the Veteran informed the VA that repayment of the debt would cause hardship on him and his dependents.  

5.  Affording the Veteran all reasonable doubt, the Board interprets a correspondence received from the Veteran in November 2008, as a request for a waiver for his indebtedness.  


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of nonservice-connected pension benefits was filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b), 20.305 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this regard, the Board observes that Chapter 53 of Title 38 of the United States Code governs claims for waiver of recovery of a debt owed to VA and provides specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2012), on the other hand, are relevant to a different chapter of Title 38.  See Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Accordingly, the provisions of the VCAA do not apply to this appeal.  In any event, in light of the favorable decision as to the question of whether the Veteran filed a timely waiver of recovery of overpayment, any deficiency as to VA's duty to notify is deemed nonprejudicial and need not be further considered.


Timeliness of Waiver Request

By way of history, the record reveals that the Veteran was awarded nonservice-connected pension in January 2004.  In a June 2008 letter, the Veteran was notified that that his pension benefits would be reduced due to his receipt of Social Security income.  In an October 2008 letter, DMC notified the Veteran that in light of his benefits from the Social Security Administration, an overpayment of $41,000.00 had been created.  

The Veteran is appealing a December 2010 decision issued by the Fort Snelling DMC that determined that he failed to submit his request for a waiver in a timely manner.  It is the Veteran's contention that he did submit his waiver timely and had tried to numerous times to contact the Debt Management Center.  

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b) (2010); see also 38 U.S.C.A. 
§ 5302(a) (West 2002).

Review of the evidence of record includes a letter requesting a reduction of his debt dated on November 13, 2008.  The Veteran submitted this documented with his February 2010 Notice of Disagreement.  The cover sheet for this waiver letter includes the fax number for the Debt Management Center in St. Paul, Minnesota.  In addition, the top of both documents includes a notation suggesting that the documents were faxed on November 14, 2008.  The cover sheet also includes a notation that the Veteran had been called back "to send in waiver letter" suggesting that his fax transmission was received.  Also included in these documents faxed to the DMC was a Financial Status Report signed by the Veteran and dated November 12, 2008.  The Veteran reiterates in the February 2010 Notice of Disagreement that he had attempted to contact the Debt Management Center.  The Board acknowledges that these documents do not appear to have been associated with the claims folder prior to the submission by the Veteran in February 2010.  

However, affording the Veteran all reasonable doubt, the Board finds that this request for waiver was received by the DMC in November 2008 within the 180-day period following the Veteran's notification of indebtedness.  Accordingly, the communication requesting waiver of the overpayment was timely filed.


ORDER

The appellant's request for a waiver of recovery of an overpayment of nonservice-connected pension benefits in the original amount of $41,000.00 is timely filed.  The appeal is granted to that extent only.


REMAND

Having decided that the Veteran has submitted a timely waiver request, the Board finds that the appeal must be returned to the DMC/RO/AMC so that a determination can be made as to whether a waiver of overpayment should be granted.  As the Veteran's waiver request was previously denied as untimely received, the issue of entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $41,000.00 is remanded for initial adjudication by the agency of original jurisdiction.  Further appellate review by the Board with regard to the Veteran's waiver claim must be deferred pending formal adjudication of this issue.  


Accordingly, the case is REMANDED for the following actions:

1. The DMC/RO/AMC should request an up-to-date financial status report listing all monthly income, monthly expenses, and assets (to include bank account information) from the Veteran.

2. Thereafter, the DMC should adjudicate the Veteran's request for a waiver of recovery of overpayments in the amount of $41,000.00 with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 1.965(a) (2012), and each element of the equity and good conscience standard.  A formal, written record of the DMC's decision should be prepared and incorporated into the claims folder.

3.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond, and the case should be returned to the Board for appellate review as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


